                            THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO



    JOSE JULIAN CRUZ BERRÍOS,

          Petitioner,

          v.
                                                                  Civil No. 14-1232 (ADC)

    LESTY BORRERO et al,

          Respondents.



                                           OPINION & ORDER

        Respondents Secretary of Justice for the Commonwealth of Puerto Rico, César Miranda-

Rodríguez and Lesty Borrero (“respondents”) filed a motion for summary judgment. ECF No.

139. Petitioner José Julián Cruz-Berríos (“petitioner” or “Cruz-Berrios”) filed a response in

opposition. ECF No. 159. Respondents replied. ECF No. 163. The Court referred the summary

judgment motion for a report and recommendation (“R&R”). ECF No. 145. On August 19, 2019,

Magistrate Judge Silvia Carreño-Coll issued an R&R, recommending the denial of respondents’

motion for summary judgment. ECF No. 188. 1 On September 16, 2019, respondents filed their

objections to the R&R. ECF No. 198. 2




1 In the R&R, Magistrate Judge Carreño also recommends granting petitioner’s request for habeas relief under 28
U.S.C. § 2254. This matter will be addressed in a separate order.
2 Respondents’ objections to the R&R’s as to the habeas petition will be addressed in a separate order, as well as

respondents’ objections regarding the Magistrate Judge’s purported disregard of the motion requesting taking of
judicial notice at ECF No. 146.
Civil No. 14-1232 (ADC)                                                                   Page 2


       For the reasons explained below, the Court hereby ADOPTS the R&R’s recommendation

that respondents’ motion for summary judgment be denied. Accordingly, respondents’ motion

for summary judgment at ECF No. 139 is DENIED.

       I.      Factual Background

       A. State Procedural Background

       As recounted in the R&R, this case stems from facts occurring on the night of August 26,

1999 when a robbery took place at the residence of Angel Antonio Ortíz-Burgos (“Ortíz-

Burgos”) and his wife, Marta Meléndez, in Helechal Ward, Barranquitas, Puerto Rico. On or

around January of 2000, petitioner was accused by the Commonwealth of Puerto Rico of robbery

and violations of Puerto Rico’s Weapons Law for the events that occurred on August 26, 1999.

After a bench trial, he was found guilty and sentenced to life in prison on November 8, 2001.

Petitioner appealed his conviction to the Puerto Rico Court of Appeals (“PRCA”) which

affirmed the Court of First Instance’s (“CFI”) determination on September 30, 2002 (see Case No.

KLAN0101206). See ECF No. 56-1; 139-2. Shortly thereafter, on December 13, 2002, the Puerto

Rico Supreme Court (“PRSC”) denied certiorari. See ECF No. 139-3.

       Cruz-Berrios filed a total of four motions for new trial under Rule 192.1 of the Puerto Rico

Code of Criminal Procedure, 34 L.P.R.A. Ap. II, R. 192.1. The first of such motions was filed on

December 12, 2003. See ECF No. 22-1. It was denied, and then appealed to the PRCA and the

PRSC which denied the writ of certiorari. Id. In the interim, on March 23, 2004, Cruz-Berrios filed

a petition for habeas corpus relief at the PRCA, which was denied on September 30, 2004. See id.
Civil No. 14-1232 (ADC)                                                                                  Page 3


His second motion for new trial was filed on July 31, 2006. See id. Cruz-Berrios alleged he had

discovered new evidence and requested a court-appointed attorney. On August 11, 2006, this

motion was also denied. See id. Petitioner’s appeals on this motion were also denied. See id.

Petitioner’s third motion for new trial, based on ineffective assistance of counsel, was filed on

October 2, 2006 and denied on October 9, 2006. See id. Petitioner’s certiorari to PRCA was denied

on May 15, 2007 and his certiorari to the PRSC was denied on January 25, 2008. See id. Petitioner’s

two motions for reconsideration to the PRSC were denied on February 14 and March 14, 2008.

See id; ECF No. 139-24.

        On October 29, 2007, Cruz-Berrios was interviewed by the Special Affairs and Remedies

Post Sentence Division of the Society for Legal Aid (“SLA”), which initiated an investigation of

his case. To avoid duplicity, the SLA closed the investigation when petitioner filed an action in

federal court.3 After the federal case was dismissed, petitioner obtained the exculpatory

evidence from the SLA.

        With these new documents, petitioner submitted his fourth and final motion for new trial

on November 9, 2010. ECF No. 186-4. An evidentiary hearing was held on June 23, 24, 30 and

July 1, 2011 4. See ECF No. 139-14 at 4. On August 1, 2011, the CFI once again denied his request

for new trial. See ECF No. 139-14. Cruz-Berrios moved for reconsideration and, on December 5,

2011, the motion was denied. ECF No. 139-15. Cruz-Berrios filed an appeal, which was also


3See Civil No. 08-1693, filed on June 30, 2008 and which will be discussed below.
4In their Objections to the R&R, respondents noted the correct dates of the evidentiary hearing. See ECF No. 198 at
27.
Civil No. 14-1232 (ADC)                                                                   Page 4


denied on May 30, 2012. See ECF No. 22-1. Petitioner’s request for reconsideration to the PRCA

was denied on August 20, 2012. ECF No. 139-16. On September 19, 2012, he filed a writ of

certiorari before the PRSC which was denied. ECF No. 139-18. Petitioner’s both motions for

reconsideration to the PRSC were also denied on February 8 and March 13, 2013. See ECF No.

56-11, 139-19 & 138-20.

       B. Federal Procedural Background

       Cruz-Berríos filed his first habeas corpus petition pursuant to 28 U.S.C. § 2254 on

September 12, 2003. See Civil No. 03-1995. Based on a previous report and recommendation,

District Judge Juan M. Pérez-Giménez dismissed the petition for failure to exhaust state court

remedies. See Civil No. 03-1995, ECF Nos. 139-5, 139-6 and 139-7. Petitioner again moved for

habeas relief on June 30, 2008. See Civil No. 08-1693. After finding that the petition filed was a

mixed one, containing both exhausted and unexhausted claims, the court granted petitioner

until April 28, 2010, to inform whether he would dismiss the unexhausted claims and continue

only with the sole exhausted claim, or would instead withdraw the entire petition. See Civil No.

08-1693, ECF No. 42. Cruz-Berríos failed to comply. Accordingly, and pursuant to the “total

exhaustion rule,” see Rose v. Lundy, 455 U.S. 509, 520-22 (1982), on April 30, 2010, District Judge

Carmen Consuelo Cerezo dismissed without prejudice the entire § 2254 petition. See Civil No.

08-1693, ECF No. 44.

       The third and final § 2254 petition was filed on March 19, 2014. See ECF No. 2. Petitioner

claims (1) violations of his Fifth and Fourteenth Amendment due process rights as a result of
Civil No. 14-1232 (ADC)                                                                      Page 5


prosecutorial misconduct; Brady 5 violations, and general gross misconduct leading to

nondisclosure and denial of pre-trial and post-conviction exculpatory evidence; and (2)

violations of his Sixth Amendment right for ineffective assistance of counsel during his criminal

case. See ECF No. 2.

           Respondents filed a Motion to Dismiss for failure to state a claim, which was denied on

September 9, 2015. They subsequently answered the complaint. See ECF Nos. 40 and 42. On

November 26, 2018, respondents moved for summary judgment arguing that this Court lacked

jurisdiction. ECF No. 139. Petitioner opposed (ECF No. 159), and respondents replied (ECF No.

163). During the November 29, 2018 evidentiary hearing, respondents argued their position

regarding their dispositive motion. See ECF No. 168.

            II.      Legal Standard

                  A. Review of R&R

           Magistrate judges are granted authority to make recommendations on summary

judgment motions, but the ultimate resolution of dispositive motions remains within the

discretion of the presiding judge. See Fed. R. Civ. P. 72; accord Loc. Civ. R. 72(a)(4). A party may

object to the magistrate’s findings and recommendations within a specified timeframe. Fed. R.

Civ. P. 72(b)(2). The presiding district judge must review “de novo any part of the magistrate

judge’s disposition that has been properly objected to.” Id. In conducting this review, the district

judge is free to “accept, reject, or modify the recommended disposition.” Id. R. 72(b)(3).


5   Brady v. Maryland, 373 U.S. 83 (1963).
Civil No. 14-1232 (ADC)                                                                          Page 6


       Even though timely objections to a report and recommendation entitle the objecting party

to de novo review of the findings, “the district court should be spared the chore of traversing

ground already plowed by the Magistrate.” United States v. Morales-Castro, 947 F. Supp. 2d 166,

170-171 (D.P.R. 2013) (citing Gonzalez-Ramos v. Empresas Berríos, Inc., 360 F.Supp.2d 373, 376

(D.P.R. 2005). Thus, a plaintiff’s objections to an R&R “are not to be construed as a second

opportunity to present the arguments already considered by the Magistrate Judge.” Betancourt

v. Ace Ins. Co. of Puerto Rico, 313 F. Supp.2d 32, 34 (D.P.R. 2004). As held in this District,

       If the magistrate system is to be effective, and if profligate wasting of judicial
       resources is to be avoided, the district court should be spared the chore of traversing
       ground already plowed by the magistrate except in those areas where counsel,
       consistent with the [Federal Rule of Civil Procedure], can in good conscience
       complain to the district judge that an objection to a particular finding or
       recommendation is well grounded in fact and is warranted by existing law or a good
       faith argument for the extension, modification or reversal of existing law.

       Id. (quoting Sackall v. Heckler, 104 F.R.D. 401, 402-403 (D.R.I. 1984)). Accordingly, absent

a proper objection, the Court “needs only satisfy itself that there is no plain error on the face of

the record” in order to adopt the magistrate judge’s findings. López Mulero v. Vélez Colón, 490 F.

Supp. 2d 214, 217-218 (D.P.R. 2007); see also Pabón-Mandrell v. United States, 91 F. Supp. 3d 198,

201 (D.P.R. 2015) (finding that where the objections are repetitive of the arguments already made

to the magistrate judge, a de novo review is unwarranted).

       Respondents filed timely objections to the R&R, challenging its conclusions of law as to

this Court’s jurisdiction, the finding of ineffective assistance of counsel and prosecutorial

misconduct as well as multiple findings by the Magistrate Judge. ECF No. 198. At this juncture,
Civil No. 14-1232 (ADC)                                                                      Page 7


the Court will solely address respondents’ objections to the R&R’s recommendation to deny

their motion for summary judgment.

          B. Summary Judgment

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “A ‘genuine’ issue is one that could be resolved in favor of either party, and a ‘material

fact’ is one that has the potential of affecting the outcome of the case.” Calero-Cerezo v. United

States Dept. of Justice, 355 F.3d 6, 19 (1st Cir. 2004). Facts not properly controverted in accordance

with Local Civil Rule 56 “shall be deemed admitted.” See Puerto Rico American Ins. Co. v. Rivera-

Vázquez, 603 F.3d 125, 130–31 (1st Cir. 2010). All reasonable inferences are drawn in favor of the

non-moving party. Collazo-Rosado v. University of Puerto Rico, 765 F.3d 86, 92 (1st Cir. 2014). “[T]he

burden on the moving party may be discharged by showing—that is, pointing out to the district

court—that there is an absence of evidence to support the nonmoving party’s case.” Celotex Corp.

v. Catrett, 477 U.S. 317, 325 (1986) (internal quotation marks omitted).

       “[T]o survive summary judgment a plaintiff is not required to rely only on uncontradicted

evidence.” Calero-Cerezo, 355 F.3d at 19 (citation and emphasis omitted). When “the record as a

whole presents many inconsistencies, displaying perspectives that favor in some lights the

defendants and in others the plaintiff,” and plaintiff’s “evidence is both cognizable and

sufficiently strong to support a verdict in her favor, the factfinder must be allowed to determine

which version of the facts is most compelling.” See id.
Civil No. 14-1232 (ADC)                                                                       Page 8


        III.   Analysis

       It is well settled that while an objecting party is entitled to a de novo review of the portion

of the report and recommendation it objects to, no such review is necessary if the party merely

repeats in its objection the same arguments it had already made in previous submissions. Vega-

Feliciano v. Doctors' Ctr. Hosp., Inc., 100 F. Supp. 3d 113, 117, (D.P.R. 2015). After a careful review

of respondents’ objections to the R&R pertaining to the dismissal of their motion for summary

judgment, the Court is forced to conclude that their objections regarding the Court’s purported

lack of jurisdiction are a rehashing of their arguments in the motion for summary judgment,

which was already considered by the Magistrate Judge. See ECF No. 139, 198. Accordingly, the

Court adopts in toto the legal analysis made by Magistrate Judge Carreño. ECF No. 198 at 24-34.

       Nevertheless, the Court will briefly address several matters set forth by respondents.

Namely, respondents object to the Magistrate Judge’s denial of their motion for summary

judgment for lack of jurisdiction asserting the following arguments:

       a.      The Magistrate Judge erred in finding that the Court has jurisdiction to hear the

instant habeas petition without authorization from the First Circuit. Respondents argue that this

is the third petition for habeas relief filed by petitioner and point to the dismissal with prejudice

of petitioner’s first writ of habeas corpus as grounds for asserting their lack of jurisdiction claim.

ECF No. 198 at 6-8. It is well settled that a petition is not “second or successive" when a state

petitioner whose first petition was dismissed for failure to exhaust state remedies brings a new

petition based on exhausted claims. United States v. Barrett, 178 F.3d 34, 43 (D.P.R. 1999); see also
Civil No. 14-1232 (ADC)                                                                     Page 9


Slack v. McDaniel, 529 U.S. 473, 487 (2000) (reaffirming that a petition filed after a mixed petition

has been dismissed before the district court adjudicated any claims is to be treated as “any other

first petition” and is not a second or successive petition).

       As the R&R correctly states, petitioner has filed two previous petitions for habeas relief

challenging his 2001 state judgment. The first petition was filed on September 12, 2003 (Civil No.

03-1995) and dismissed for failure to exhaust administrative remedies. The second was filed on

June 30, 2008 (Civil No. 08-1693) and dismissed without prejudice by District Judge Cerezo, who

addressed the same issue of successive habeas petitions now before this Court. At that time,

District Judge Cerezo concluded that even though the previous case (Civil No. 03-1995) had

resulted in a judgment with prejudice, the court did not consider the matter to be adjudicated

on the merits since the dismissal was precisely due to petitioner’s failure to exhaust all remedies

available to him in the state courts. As a result, District Judge Cerezo held that dismissal on res

judicata grounds was not proper. Upon granting respondent’s motion to dismiss petitioner’s

second claim, District Judge Cerezo expressly noted that dismissal would be without prejudice

since petitioner could “return to this Court with a fully exhausted petition after exhausting the

remaining claims which will not be considered to be ‘second or successive’ under the statute.”

Petitioner’s current habeas petition falls squarely within District Judge Cerezo’s holding. As such,

petitioner did not have to seek leave from the appeals court to file the instant petition.

Accordingly, the Magistrate Judge correctly followed District Judge Cerezo’s rationale and

respondents’ objections on this issue are overruled.
Civil No. 14-1232 (ADC)                                                                    Page 10


       b.     The Magistrate Judge erred in finding that res judicata does not apply and by failing

to afford full faith and credit to the Puerto Rico Supreme Court’s (“PRSC”) December 14, 2012

denial of petitioner’s certiorari. ECF No. 198 at 8-13.

       Respondents essentially rehash the arguments set forth in their motion for summary

judgment while asserting that the Puerto Rico Court of Appeals (“PRCA”) and PRSC’s decisions

constituted prior judgments on the merits which preclude petitioner’s claims. See ECF No. 139

at 29-31 (citing ECF No. 139-8). After a review of the Magistrate Judge’s determination for clear

error, the Court rejects respondents’ objection.

       In the R&R, the Magistrate Judge expressly notes that respondents have raised the res

judicata argument twice without success. See Civil No 08-1693 and ECF No. 40. She further points

out that during the three-day evidentiary hearing, respondents repeatedly argued that the issues

that had been adjudicated by the state court could not be subject to review. See ECF No. 188 at

29. The Magistrate Judge then repetitively alerted respondents that when an applicant claims

that the state conviction was a result of an unreasonable determination of the facts in light of the

evidence presented in the state court proceedings, under §2254(d)(2) this court must review the

issues already addressed and ruled upon by the state court. The Court does not harbor any doubt

that §2254(d)(2) affords herein petitioner the right to seek relief from this court without

hindrance by the res judicata doctrine. Consequently, respondents’ objections are overruled.

       c.     The Magistrate Judge erroneously concluded that the petition is not time barred.

Pointing to the arguments set forth in their motion for summary judgment, respondents contend
Civil No. 14-1232 (ADC)                                                                                     Page 11


that petitioner did not file his claim within AEDPA’s one-year statute of limitations. They further

object to the R&R’s finding that the doctrine of equitable tolling applies here because petitioner

fails to argue as much and he has “not been timely or followed the law.” Respondents also argue

that petitioner’s pro se status alone does not allow him to meet the extraordinary circumstance

requirement of equitable tolling. 6 A review of the record for clear error shows that contrary to

respondents’ assertions, there is ample evidence supporting the applicability of the doctrine of

equitable tolling in this case.

        The Court harbors no question as to petitioner’s active and diligent pursue of his rights

since his conviction, exhausting all appeals, filing four motions for post conviction relief, a state

habeas petition and three federal habeas petitions. Additionally, as the R&R assertively points out,

the “procedural gridlock” in this case, which even confused respondents as to the statute of

limitations cut off date, militated against petitioner’s accessibility to relief. Especially

considering that he appeared pro se in both of his prior habeas petitions before this Court (which

were dismissed for failure to exhaust administrative remedies), all while being incarcerated,

even though these are not the only or decisive factor in the Magistrate Judge’s R&R. Lastly, this

Court notes that pursuant to District Judge Cerezo’s March 31, 2010 Order at Civil No. 08-1693,




6 Respondents also object to footnote 18 wherein the Magistrate Judge mentions that respondents moved to
withdraw their request for dismissal based on limitations grounds after noting that they made a miscalculation in
their computation of the statute of limitations. See ECF No. 23. The Court notes that the R&R’s mention that the
motion was filed in 2017, instead of the correct year (2014) is clearly a typographical error that had no effect on the
R&R’s findings. More importantly, the Magistrate Judge did not address petitioner’s argument that respondents
purportedly waived their untimeliness defense since she held that petitioner’s claim is not time-barred.
Civil No. 14-1232 (ADC)                                                                   Page 12


ECF No. 42, petitioner returned to state court to exhaust the unripe claims by filing his last

motion for new trial under P.R. R. Crim. P. 192 on November 9, 2010. See ECF No. 186-4. Upon

denial of said motion, petitioner thereafter exhausted all appeals. See ECF Nos. 139-14, 22-1, 139-

139-16, 139-18, 139-19. The PRSC denied petitioner’s second request for reconsideration on

March 20, 2013 (ECF No. 139-20) and petitioner filed this habeas petition on March 19, 2014. See

ECF No. 1-2. Accordingly, respondents’ objections in this front are also overruled.

       Based on the foregoing, the Court ADOPTS the R&R’s recommendation to deny

respondents’ motion for summary judgment.

       IV.    Conclusion

       After careful review, the Court ADOPTS the R & R in part. For the reasons outlined in

the R & R, the Court DENIES respondents’ motion for summary judgment. ECF No. 139.

       SO ORDERED.

       At San Juan, Puerto Rico, on this 30th day of September 2019.

                                                   S/AIDA M. DELGADO-COLÓN
                                                   United States District Judge
